Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 23-25, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choisel et al. (US PAT: 9,900,723, Provisional application No. 62/004,111, filed 5-28-14, hereinafter Choisel) in view of Hooley (US 2007/0269071A1) and Johnson et al. (US2016/0021480A1, Provisional application No. 61/782,287, filed 3-14-13, hereinafter Johnson).
Regarding claim 20, Choisel discloses: a cabinet having a center axis; a first plurality of transducers arranged about the center axis at a first vertical location and facing a radial direction; a second plurality of transducers arranged about the center axis at a second vertical location and facing the radial direction (figs. 3A, 3B; col. 5 lines 19-32; col. 6 lines 7-15).
a plurality of end transducers at a third vertical location and facing an axial direction; wherein a first spacing between the first vertical location and the second vertical location in the axial direction is different than a second spacing between the second vertical location and the third vertical location in the axial direction.
However, Hooley discloses: a plurality of end transducers at a third vertical location and facing an axial direction (paragraph: 0043, lines 7-11); Johnson discloses: different number of transducers 5 (fig. 2A) may be used with uniform or non-uniform spacing (paragraph: 0025).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Choisel’s system to provide for the following: a plurality of end transducers at a third vertical location and facing an axial direction as this arrangement would provide a convenient location for any additional transducers as taught by Hooley; wherein a first spacing between the first vertical location and the second vertical location in the axial direction is different than a second spacing between the second vertical location and the third vertical location in the axial direction as this arrangement would provide well-known arrangement of transducers as taught by Johnson.
 a cabinet having a center axis; a first plurality of transducers of a first transducer type arranged about the center axis; a second plurality of transducers of a second transducer type arranged about the center axis, wherein the second plurality of transducers are spaced from the first plurality of transducers in an axial direction of the center axis by a first vertical distance (figs. 3A, 3B; col. 5 lines 19-32; col. 6 lines 7-16).
Choisel differs from claim 32 in that he does not specifically disclose: a plurality of end transducers of a third transducer type,  wherein the one or more third transducers are spaced from the second plurality of transducers in the axial direction by a second vertical distance different than the first vertical distance.
However, Hooley discloses: a plurality of end transducers of a third transducer type (paragraph: 0043, lines 7-11); Johnson discloses: different number of transducers 5 (fig. 2A) may be used with uniform or non-uniform spacing (paragraph: 0025).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Choisel’s system to provide for the following: a plurality of end transducers of a third transducer type as this arrangement would provide well-known arrangement of transducers as taught by Johnson.
Choisel differs from claim 21 in that he does not specifically disclose: further comprising, a plurality of microphones integrated within the speaker array.
However, Hooley discloses the following: further comprising, a plurality of microphones integrated within the speaker array (paragraph: 0027).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Choisel’s system to provide for the following: further comprising, a plurality of microphones integrated within the speaker array as this arrangement would provide arrangement of microphones and speakers in a cabinet as taught by Hooley.
Regarding claims 23-25, Choisel further teaches the following: wherein centers of the second plurality of transducers are aligned with centers of the first plurality of transducers (fig. 3A), wherein the first plurality of transducers is selected to produce audio frequencies in a first frequency range and the second plurality of transducers is selected to produce audio frequencies in a second (the reference discloses: transducers  109 may be any combination of full range drivers, mid-range drivers, subwoofers, woofers and tweeters: col. 5 lines 30-32), and wherein the first plurality of transducers are evenly spaced about the center axis and the second plurality of transducers are evenly spaced about the center axis such that the speaker array is rotationally symmetric (figs. 3A, 3B).
Regarding claims 33-37, Choisel further discloses the following: wherein the first transducer type has a first frequency range, wherein the second transducer type has a second frequency range, and wherein the third transducer type has a third frequency range, wherein the second frequency range is lower than the first frequency range (the reference discloses: transducers  109 may be any combination of full range drivers, mid-range drivers, subwoofers, woofers and tweeters: col. 5 lines 30-32),, wherein the second vertical distance is greater than the first vertical distance (fig. 3A), wherein the second plurality of transducers include a plurality of subwoofers, the plurality of subwoofers face a radial direction (the reference discloses: transducers  109 may be any combination of full range drivers, mid-range drivers, subwoofers, woofers and tweeters: col. 5 lines 30-32).
wherein the plurality of end transducers include a subwoofer, the subwoofer faces an axial direction.
However, Hooley discloses the following: wherein the plurality of end transducers include a subwoofer, the subwoofer faces an axial direction (paragraph: 0043, lines 7-11)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Choisel’s system to provide for the following: wherein the plurality of end transducers include a subwoofer, the subwoofer faces an axial direction as this arrangement would provide a convenient location for any additional transducers as taught by Hooley
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooley.
A speaker array, comprising: a cabinet having a center axis; a plurality of transducers arranged about the center axis; a first end transducer below the plurality of transducers and facing an axial direction; and a plurality of second end transducers above the plurality of transducers and facing the axial direction (fig. 2A, paragraph: 0043, lines 1-11). 
Regarding claims 27-28, Hooley further teaches the following: further comprising, a plurality of microphones integrated within the speaker array (paragraph: 0027), wherein the first end transducer is a subwoofer facing downward (paragraph: 0043, lines 7-11)
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooley in view of Johnson.
Hooley differs from claims 29-30 in that he does not specifically disclose: wherein a first vertical spacing between the first end transducer and the plurality of transducers is different than a second vertical spacing between the plurality of transducers and the plurality of second end transducers, wherein the first vertical spacing is greater than the second vertical spacing.
However, Johnson discloses: different number of transducers 5 (fig. 2A) may be used with uniform or non-uniform spacing (paragraph: 0025).
Thus, it would have been obvious to one of ordinary skill in the art before  wherein a first vertical spacing between the first end transducer and the plurality of transducers is different than a second vertical spacing between the plurality of transducers and the plurality of second end transducers, wherein the first vertical spacing is greater than the second vertical spacing as this arrangement would provide well-known arrangement of transducers as taught by Johnson.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooley in view of Choisel.
Hooley differs from claim 31 in that he does not specifically disclose: wherein the first end transducer is selected to produce audio frequencies in a first frequency range lower than a second frequency range produced by the plurality of transducers.
However, Choisel discloses: wherein the first end transducer is selected to produce audio frequencies in a first frequency range lower than a second frequency range produced by the plurality of transducers (the reference discloses: transducers  109 may be any combination of full range drivers, mid-range drivers, subwoofers, woofers and tweeters: col. 5 lines 30-32).
Thus, it would have been obvious to one of ordinary skill in the art before  wherein the first end transducer is selected to produce audio frequencies in a first frequency range lower than a second frequency range produced by the plurality of transducers as this arrangement would facilitate to produce range of frequencies to cater to the needs of users as taught by Choisel.
Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651